UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-6637


JOHN PATRICK BUSH,

                       Petitioner – Appellant,

          v.

FRANK L. PERRY,

                       Respondent - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Frank D. Whitney, Chief
District Judge. (3:15-cv-00159-FDW)


Submitted:   July 23, 2015                 Decided:   July 28, 2015


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


John Patrick Bush, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       John Patrick Bush seeks to appeal the district court’s order

dismissing as untimely his 28 U.S.C. § 2254 (2012) petition.       The

order is not appealable unless a circuit justice or judge issues

a certificate of appealability.   28 U.S.C. § 2253(c)(1)(A) (2012).

A certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”         28 U.S.C.

§ 2253(c)(2) (2012).   When the district court denies relief on the

merits, a prisoner satisfies this standard by demonstrating that

reasonable jurists would find that the district court’s assessment

of the constitutional claims is debatable or wrong.           Slack v.

McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537

U.S. 322, 336-38 (2003).    When the district court denies relief on

procedural grounds, the prisoner must demonstrate both that the

dispositive procedural ruling is debatable, and that the petition

states a debatable claim of the denial of a constitutional right.

Slack, 529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Bush has not made the requisite showing.      Accordingly, we deny a

certificate of appealability and dismiss the appeal.     We dispense

with     oral    argument    because    the    facts    and      legal




                                  2
contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3